Citation Nr: 0029721	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 17, 
1997, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to March 1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD, 
while the veteran's substantive appeal of June 1999 preceded 
the March 2000 statement of the case as to this issue, the 
notice accompanying the March 2000 statement of the case 
advising the veteran of his obligation to file a substantive 
appeal could be reasonably interpreted to indicate that the 
veteran had already satisfied this requirement with the 
filing of his June 1999 Department of Veterans Affairs (VA) 
Form 9.  Consequently, the Board finds that the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD has been properly developed on 
appeal and is an appropriate subject for current appellate 
consideration.

The Board further notes, as did the veteran's service 
representative, that since the veteran indicated disagreement 
with the initial rating for PTSD, the Board will consider 
entitlement to an evaluation in excess of 30 percent from the 
effective date of service connection pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that more 
nearly approximate severe social and industrial impairment, 
but not total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

2.  The veteran was separated from service in 1972; the 
regional office (RO) received a claim for service connection 
for PTSD on October 17, 1997.

3.  Entitlement to service connection for PTSD was granted by 
a rating decision in December 1998, effective October 17, 
1997.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 
9400 and 9411 (2000).

2.  The criteria for an effective date prior to October 17, 
1997, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 30 percent for 
PTSD

Background

Disability evaluations are determined by the application of a 
schedular rating that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling, in a rating decision of 
December 1998, based on service records and VA PTSD 
examination.

December 1998 VA PTSD examination revealed that the veteran 
reported a history of exposure to a multitude of combat 
stressors during two tours of active duty in Vietnam.  
Following discharge from the service in 1972, the veteran 
married and later had a daughter in 1976, and initially 
worked as a "rough neck" in the oil and gas business for 
four years.  During this time period, he reported many 
difficulties he related to symptoms of PTSD.  These 
difficulties also continued during the next nine years in his 
occupation as a "mud engineer."  During this time period, 
the veteran also reported that his marriage ended in divorce 
and his drinking subsequently escalated and he began to smoke 
large quantities of marijuana.  At this point (approximately 
1984 to 1986), he sought counseling for PTSD from the V. V. 
O. Center, and then later started an environmental 
engineering company which he ran for nine years until 1997, 
at which time the business folded.  During this time period, 
he again reported experiencing difficulties carrying out his 
responsibilities because of his PTSD.  Since that time, the 
veteran had been employed by another company as an 
environmental field supervisor and reported the continuation 
of multiple problems that were related to his PTSD.  The 
veteran further noted, however, that the company was owned by 
a Vietnam veteran who was tolerant of his behavior.  

The veteran denied that he was currently taking medication 
for his PTSD or that he was currently receiving treatment for 
this disability, and he also reported that he had no friends 
and had not dated in the past year.  He also indicated that 
he was estranged from his family.  When asked about current 
problems, the veteran reported difficulties in several areas.  
These were noted to include relationships, inability to 
concentrate, "phases of the war coming back," and spending 
large amounts of time evaluating and sorting out events from 
Vietnam.

Objective examination revealed that the veteran denied clear 
hallucinations but did experience extremely vivid 
dissociative flashbacks.  Affect was largely appropriate and 
congruent.  On one occasion, the veteran apparently became 
emotional when discussing depressed mood.  The examiner noted 
that the veteran reported symptoms consistent with severe 
PTSD.  He further noted that the veteran described a number 
of traumatic events occurring while in Vietnam, and that in 
response to these experiences, the veteran reported frequent 
symptoms of reexperiencing.  He reported that he had 
recurrent intrusive thoughts of Vietnam on a daily basis, and 
nightmares approximately once a week.  As was previously 
described, he also had dissociative periods thinking about 
Vietnam that were so intense that they clearly represented 
flashback phenomena.  He also described various examples of 
avoidance and indicated that he no longer found pleasure in 
former hobbies.  He also noted that he felt distant and cut 
off from other people and described himself as emotionally 
numb.  There were also reported problems with over-arousal, 
sleeping, irritability, anger outbursts, concentration, 
hypervigilance and exaggerated startle response.  The veteran 
also acknowledged symptoms of chronic major depressive 
episode.

Evaluation of various studies revealed that the veteran was 
honest and forthright with responses, and suggested that he 
was in a great deal of emotional distress, with cognitive 
difficulties and other symptoms indicative of withdrawal from 
social interactions and alienation from others.  The 
diagnostic impression was chronic and severe PTSD and major 
depressive disorder, single episode, moderate, and the 
veteran was assigned a Global Assessment of Functioning (GAF) 
Scale score of 51.  The examiner commented that the veteran 
had symptoms that were consistent with longstanding problems 
with social and occupational functioning clearly emanating 
from PTSD symptomatology.  The examiner also found that work 
and social impairment appeared to be unrelated to illicit 
drug use, and that the veteran was instead making an effort 
to decrease distress from PTSD by using drugs.


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
veteran's claim for service connection for PTSD was filed in 
October 1997, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.  

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF score of 55 to 60 (actually the range from 51 to 60) is 
for "moderate difficulty in social, occupational, or school 
functioning."  Diagnostic and Statistical Manual for Mental 
Disorders, 32 4th ed. (1994), as cited in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Board's review of the results of the October 1998 VA 
medical examination demonstrates that while the veteran was 
noted to maintain employment as an environmental field 
supervisor, he still experienced difficulties in this 
position due to his PTSD, and more importantly, was found to 
experience overall symptoms that the examiner found to be 
indicative of severe PTSD.  

More specifically, the examiner noted that the veteran 
reported that he had no friends and had not dated in the past 
year, was estranged from his family, and no longer found 
pleasure in former hobbies, and that objective examination 
revealed that the veteran reported frequent symptoms of 
reexperiencing, recurrent intrusive thoughts of Vietnam on a 
daily basis, nightmares approximately once a week, flashback 
phenomena, avoidance, and feelings of being distant and cut 
off from other people.  The veteran also noted problems with 
over-arousal, sleeping, irritability, anger outbursts, 
concentration, hypervigilance and exaggerated startle 
response.  

Moreover, the examiner concluded that the above-noted 
symptoms were consistent with longstanding problems with 
social and occupational functioning clearly emanating from 
PTSD symptomatology.

Consequently, although the evidence does reflect continued 
employment during the relevant time period, giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's longstanding problems with occupational functioning 
and even greater problems related to social functioning with 
estrangement from family, a lack of friends or relationships, 
cognitive difficulties, feelings of alienation and 
withdrawal, and lack of interest in former hobbies are 
reflective of the type of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships, consistent with a 70 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

The Board does not, however, find that the veteran's PTSD 
disability approaches the type of total occupational and/or 
social impairment warranted for a 100 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The GAF score 
provided by the examiner in this case clearly falls far short 
of an indication of total occupational or social impairment 
as it only indicates "moderate difficulty in social, 
occupational, or school functioning."  While the veteran 
does consistently exhibit multiple PTSD symptoms that have 
been also described as creating severe impairment both 
socially and industrially, which are all significant for 
appellate consideration, the Board finds that these symptoms 
alone do not justify a 100 percent rating in the context of 
his overall level of industrial and social impairment.

The Board noes that the above determination is based not only 
on the current level of the veteran's PTSD, but on the level 
of disability at the time of the veteran's disagreement with 
the initial evaluation assigned to this disability.  See 
Fenderson v. West, supra.  Should the severity of the 
disability increase in the future, the veteran may apply for 
an increased rating.


II.  Entitlement to an Effective Date Earlier than October 
17, 1997 for the Grant of Service Connection for PTSD

Background

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection, the effective date is the day following 
separation from service or date entitlement arose if the 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

Records from the V. V. O. Center reflect periodic treatment 
by the veteran during the period of May 1984 to February 
1987.

An October 1985 statement from a VA PTSD program represents a 
notification that was sent to possible referrals to the 
program in order to obtain information needed to schedule a 
veteran for a screening assessment.

In a letter to the veteran from Mr. H. at the V. V. O. 
Center, dated in November 1986, Mr. H. thanked the veteran 
for a recent card and was hopeful that he and the veteran 
would get another chance to sit down and talk to one another.  

Another letter from Mr. H. to the veteran, dated in December 
1986, reflects that he had had a recent discussion with 
someone at the VA PTSD unit, and that this person recommended 
that the veteran contact her when he was ready.  A letter 
dated in February 1987 reflects that at this time, the 
veteran was apparently doing okay.

A November 1988 letter from Mr. R. of the V. V. O. Center 
reflects that the veteran was seen at the Center during 1985 
and 1986, in both group and individual counseling, and that 
at the time of this counseling, he was experiencing symptoms 
of PTSD from his Vietnam War experience.  His symptoms were 
identified as anger issues, depression, nightmares, dreams 
and flashbacks, and intimacy and relations issues.

A December 1988 letter from Mr. H. of the V. V. O. Center 
reflects that it was his opinion that between May 1984 and 
March 1987, the veteran was suffering from PTSD.  During his 
contact with the veteran, Mr. H. indicated that it was 
obvious that the veteran exhibited symptoms of PTSD.

A December 1988 letter from Mr. R. of the V. V. O. Center 
reflects the enclosure of the December 1985 statement that 
was sent by the VA PTSD program for possible referrals.  Mr. 
R. indicated that in 1986, the veteran was given this form to 
"check off," and that from the results, it appeared that 
the veteran had symptoms that included isolation, survivor 
guilt, trust-distrust issues, and not fitting in, and that 
these symptoms were in addition to those previously 
identified in correspondence from November 1988.

In a statement dated in March 1998, the veteran indicated 
that he began receiving treatment for PTSD symptoms from a V. 
V. O. Center in 1982 or 1983.  His counselor at that time was 
Mr. H.

As was noted above, service connection for PTSD was granted 
with a 30 percent rating assigned by a December 1998 rating 
decision, based on service records and October 1998 VA 
medical examination, effective from the date of claim of 
October 17, 1997.  

VA examination in October 1998 revealed that the veteran 
reported that he began to receive counseling for PTSD and 
substance abuse during the period of 1984 to 1986 at the V. 
V. O. Center.


Analysis

Because the veteran's claim was received more than 1 year 
after his separation from service, and the date of receipt of 
the claim is later than the date entitlement arose, October 
17, 1997 is the appropriate effective date.  38 C.F.R. § 
3.400(b)(2)(i).  There exists no legal authority for the 
Board to grant an effective date for compensation for PTSD 
prior to the date of the receipt of claim; namely, October 
17, 1997.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.  
The appellant's contentions that he is entitled to an earlier 
effective date since he began to have treatment for PTSD as 
early as 1982, is without legal merit in light of the 
discussion above.  Likewise, the appellant has not cited and 
the Board can not identify any statutory or regulatory 
authority that would permit the Board to award an earlier 
effective date based on the contentions of the appellant.  In 
other words, if everything the veteran says is true, the law 
does not permit the award of an earlier effective date on 
those facts.  Consequently, the effective date for the award 
may not be earlier than October 17, 1997.

While acknowledging that the veteran suffered from PTSD 
symptoms prior to that time, the Board emphasizes that the 
veteran's entitlement to service connection for that disorder 
could not arise until he filed a claim for that benefit.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2000).  In this 
regard, neither he nor his representative have pointed to the 
existence of an earlier claim.  In addition, although the 
veteran's representative submits that the RO should have 
obtained the complete records relating to the veteran's 
earlier treatment, there is no indication that these missing 
records would contain anything other than treatment records, 
and as noted above, this existence of additional treatment 
records could not, as a matter of law, affect the issue 
before the Board.  

Moreover, the Board finds that as the law and not the facts 
are determinative as to the outcome in this matter, the claim 
should be denied because of the lack of legal merit under 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and that no 
reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement to a 
benefit.  See Public Law No. 106-398.

In summary, there was no claim for service connection for 
PTSD pending prior to October 17, 1997, pursuant to which 
compensation benefits conceivably could have been granted.  
Thus, the correct effective date in this case is October 17, 
1997, the date of receipt of the claim.



ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the monetary laws and regulations governing the payment of 
such benefits.

Entitlement to an effective date prior to October 17, 1997, 
for a grant of entitlement to service connection for PTSD is 
denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


